Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 22, 2010                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
  141716 & (18)                                                                                        Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Alton Thomas Davis,
            Plaintiff-Appellee,                                                                                          Justices


  v                                                                 SC: 141716
                                                                    COA: 298130
                                                                    Oakland CC: 2008-222486-FH
  GACOLBY TARSHAR MOORE,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 13, 2010 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Oakland Circuit Court for the
  appointment of substitute appellate counsel, in light of Halbert v Michigan, 545 US 605;
  125 S Ct 2582; 162 L Ed 2d 552 (2005). Based on our review of the record, the Oakland
  Circuit Court erred in failing to timely appoint appellate counsel. This delay, in turn, led
  the defendant to seek appellate relief in the Court of Appeals beyond the 12-month
  deadline in MCR 7.205(F)(3). We further note that on July 14, 2010, the circuit court
  entered an order granting appointed counsel’s motion to withdraw and also granting the
  appointment of substitute counsel, but there is no indication that substitute counsel was in
  fact appointed. Once appointed, substitute counsel may file an application for leave to
  appeal in the Court of Appeals, and/or any appropriate postconviction motions in the trial
  court, within six months of the date of the circuit court’s order appointing counsel.
  Counsel may include among the issues raised, but is not required to include, the issue
  raised by the defendant in his application for leave to appeal in this Court. In all other
  respects, the application for leave to appeal and the motion to remand are DENIED,
  because we are not persuaded that the questions presented should now be reviewed by
  this Court.

         We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 22, 2010                   _________________________________________
         d1115                                                                 Clerk